55735Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: it is unclear if the locking tongue and the locking member have the same number, 32.
Appropriate correction is required.
Claim Objections
Claims 3-5, 11,14 and 18 are objected to because of the following informalities: claim 3, line 8, insert - -a- - after “at”; in claim 4, line 4, change “the outer” to - -an outer- -; in claim 5, line 1, change “the upper to - -an upper- -; claim 11, line 7, change “need” to - -that needs- - , in line 16 change “When” to - -when- -; in claim 14, line 4, after “first groove” insert - - , - -,  in line 7, after “at” insert - - a- -; and in claim 18, line 20 change “When” to - -when- -. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitations in the following claims:

Claim 2 recites the limitation "the locking tongue" and “the outer side” in lines 3- 4; 
Claim 3 recites the limitation “the inner wall” and “the groove” in line 7;
Claim 4 recites the limitation “the outer circumference” in line 4;
Claim 5 recites the limitation “the upper” in line 1;
Claim 6 recites the limitation “the junction” in line 3;  
Claim 7 recites the limitation “the opening” in line 3;
Claim 8 recites the limitation “the peripheral” in line 2;
Claim 13 recites the limitation “the outer” in line 4;
Claim 14 recites the limitation “the top” in line 4 and “the inner wall” in line 6;
Claim 15 recites the limitation “the outer” in line 2 and “the upper” in line 3;
Claim 16 recites the limitation “the peripheral” in line 2;
Claim 18 recites the limitation “the heating portion” in line 7, “the safe temperature” in lines 8-9, “the relationship” in lines 13-14, “the action” and the judgement result” in lines 15-16, “the component to be cleaned” in line 17;
Claim 19 recites the limitation " the locking tongue" in line 3 and “the outer side” in line 4.  
Regarding claim 1, it is unclear if “an electric locking device” and “the locking member” are the same?  
Regarding claim 2, it is unclear if the “locking tongue” and “the locking member” are the same?  
Regarding claim 10, it is unclear if the “inner bracket” and the “inner mounting bracket” are the same?

Regarding claim 12, it is unclear how/where “the heating component”  is located?
Regarding claim 13, it is unclear if the “locking tongue and the locking member are the same?
Regarding claim 18, it is unclear exactly what are the “safe temperature” (line 8), the “correspondence table” (line 9 ), “the action of the  electric lock device …”, and “the judgement result” (lines 15-16).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104323428/(US 9,955,735).
Regarding claim 11, (as best understood) CN 104323428 disclose an electronic cigarette, comprising: a main housing; an atomizing assembly located in the main housing; and a cover attached to the atomizing assembly, wherein the electronic cigarette further comprises an alarm 
Regarding claim 18, (as best understood) CN 104323428 discloses an electronic cigarette, comprising: a main housing; an atomizing assembly located in the main housing; and a cover attached to the atomizing assembly, wherein the electronic cigarette further comprises an alarm device, a temperature sensor, and a control circuit board, the atomizing assembly comprises a heating  component, the heating portion of the heating component is made of a material having a temperature coefficient of resistance characteristic, the control circuit board pre-stores the safe temperature, a correspondence table between the resistance of the heating portion and the temperature of the heating component, the control circuit board is configured for detecting the resistance of the heating portion, and calculating the temperature of the heating component according to the correspondence relationship between the resistance of the heating portion and the temperature of the heating component, the control circuit board is also configured to determine the relationship between the temperature of the heating component and the safe temperature, and controlling the action of the alarm device according to the .
Allowable Subject Matter
Claims 1,11 and 18 contain allowable subject matter.
Regarding claims, 1, 11 and 18, patentability resides, at least in part, in the electronic cigarette  further comprising  a control circuit board AND an electric locking device controlling the electric lock device to lock and unlock the cover, in combination with the other limitations of the base claim.
Claims  2-10,12-17 and 19-20 contain allowable subject matter would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,955,735 is the US equivalent of CN 104323428.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        99